Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The following action is in response to the remark entered on October 21st, 2021.
Claims 1, 2, 4, 5, 7, and 11 are amended.
Claims 3, 6, and 12 are previously presented. 
Claims 8-10 are original.
Claim 13 are new.
Claims 1-13 are pending in the current application. 
112b rejections regarding claims 4 and 7 are withdrawn based on applicant’s amendments.
112a rejections regarding claims 2 and 4 are withdrawn based on applicant’s amendment.
This action is made FINAL.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 5, and 7 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains wherein an improvement on the operation history of the shovel is displayed…” The examiner only finds support in the specification in lines 10-15 of page 21 for showing an improvement in the shovel, specifically the respective actuators, using a cylinder pressure linked to a movement of the attachment as shown in claim 6. It is not apparent to the examiner how an improvement in the operation history of the shovel is displayed using a model of the shovel as shown in claim 5 or using a track of an operating lever for operating the attachment as shown in claim 7. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 5, 6, and 10-13 are rejected under 35 U.S.C. 103 as being unpatentable over Doishita (JP2009235833) in view of Adachi (U.S. Publication No. 20030093204).
Regarding claim 1:
Doishita teaches:
A display device for a shovel, the shovel including an attachment, the attachment including a boom, an arm, and an end attachment that are driven by respective actuators, the display device comprising: ("The working device includes a boom 2 C, an arm 2 D, a bucket 2," [0022]; "and an evaluation result display unit 9." “Each of the pressure sensors 101 to 106 can detect a pressure value from a pressure proportional control valve (PPC valve) for driving each
actuator.” [0044]; here it shows that there are multiple actuators for the attachments.)
a first button configured to be operated to start an operation analysis of the shovel and store a history of the operation analysis; ("the driving evaluation controller 120 stands by until the operator is instructed to start the diagnosis (S 12). When the operator operates the diagnosis start button 161 (S 12: YES), the driving evaluation controller 120 instructs the data collection 
a second button configured to be operated to display a result of the operation analysis on a same screen ("the diagnosis end button 162 is a button for terminating the diagnosis mode." [0062]; here it shows that a separate end button is used to end the diagnosis (operation analysis). "As will be described later, in this embodiment, after the diagnosis mode is completed, the comprehensive evaluation and the individual operation evaluation are displayed." [0065]; here it shows that after the diagnosis end button is pressed and the diagnosis is complete, the diagnosis including a comprehensive evaluation and an individual evaluation is displayed on the same screen.)
Doishita does not teach displaying an operation history of the shovel including the respective actuators, however,
Adachi teaches:
display an operation history of a shovel including an operation history of the respective actuators on a same screen. (Figure 23 shows pressure frequencies measured in Pascals for the swing, pump, excavation, and travel cylinder load that is transmitted to an in-house computer or a user side computer as shown in paragraph [0130])
Doishita and Adachi are both analogous art because they are in the same field of art, method/systems involving construction machines. It would have been obvious to one of 

Regarding claim 2:
Doishita in view of Adachi teaches all of the limitations of claim 1. 
Adachi teaches:
wherein the operation history of the shovel is displayed used a model of the shovel. (Figure 23 shows pressure frequencies in graph form (a model) for the swing, pump, excavation, and travel load that is transmitted in a report to an in-house computer or a user side computer as shown in paragraph [0130].)
Doishita and Adachi are both analogous art because they are in the same field of art, method/systems involving construction machines. It would have been obvious to one of ordinary skill in the art, at the time of filing, to modify the screen as taught by Doishita to include displaying an operation history of the shovel using a model as shown by Adachi in order for the results of an operation analysis and an operation history of the shovel to be shared using a model on a display screen at the same time. The teaching suggestion/motivation to combine is that by displaying both data on the same screen, it will allow for a more user-

Regarding claim 3:
Doishita in view of Adachi teaches all of the limitations of claim 1. 
Adachi teaches:
wherein the operation history of the respective actuators is displayed using a cylinder pressure linked to a movement of the attachment. (Figure 23 shows graphs of the cylinder pressures linked to a movement of a specific attachment and paragraph [0130] shows that figure 23 can be displayed on a user side computer.)
Doishita and Adachi are both analogous art because they are in the same field of art, method/systems involving construction machines. It would have been obvious to one of ordinary skill in the art, at the time of filing, to modify the screen as taught by Doishita to include displaying an operation history of respective actuators as shown by Adachi in order for the results of an operation analysis and an operation history of respective actuators to be shared on a display screen at the same time. The teaching suggestion/motivation to combine is that by displaying both data on the same screen, it will allow for a user to better understand the condition of the work machine as well as their own working habits, leading to more efficient working.

Regarding claim 5:
Doishita in view of Adachi teaches all of the limitations of claim 1. 
Adachi teaches:
wherein an improvement on the operation history of the shovel is displayed using a model of the shovel (Figure 23 shows pressure frequencies in graph form (a model) for the swing, pump, excavation, and travel load that is transmitted in a report to an in-house computer or a user side computer as shown in paragraph [0130]. Paragraph [0104] shows that a user can review the report and confirm changes of situations and efficiency in use of a hydraulic excavator.)
Doishita and Adachi are analogous art because they are in the same field of art, display devices for excavator shovels. It would have been obvious to one of ordinary skill in the art, at the time of filing, to modify the displaying of the operational analysis results taught by Doishita in view of Adachi with the displaying of an improvement of operational history using a model of the respective actuators taught by Adachi in order to display the results of an operational analysis by displaying an improvement of operational history of the respective actuators using a model of the shovel. The teaching suggestion/motivation to combine is that the model would allow the operator to visually conceptualize the results of the analysis of the respective actuators. Which allows the operator to improve efficiency. 

Regarding claim 6:
Doishita in view of Adachi teaches all of the limitations of claim 1. 
Adachi teaches:
wherein an improvement on the operation history of the respective actuators is displayed using a cylinder pressure linked to a movement of the attachment. (Figure 23 shows graphs of the cylinder pressures linked to a movement of a specific attachment and paragraph [0130] 
Doishita and Adachi are analogous art because they are in the same field of art, display devices for excavator shovels. It would have been obvious to one of ordinary skill in the art, at the time of filing, to modify the displaying of the operational analysis results taught by Doishita with the displaying of an improvement of operational history using a cylinder pressure of the respective actuators as taught by Adachi in order to display the results of an operational analysis by displaying an improvement of operational history of the respective actuators using cylinder pressures. The teaching suggestion/motivation to combine is that by displaying an operational history in multiple different manners, a driver can assess their own driving in a more efficient way. 

Regarding claim 10:
Doishita in view of Adachi teach all of the limitations of claim 1. 
Doishita further teaches:
The display device for the shovel as claimed in claim 1, wherein the result of the operation analysis and a part that displays an operating condition of the shovel are simultaneously displayed. ("In the display unit 172 B, a diagnosis result is displayed as a value such as "good, good, or low" or a numerical value such as "100, 80, or 60". As will be described later, in this embodiment, after the diagnosis mode is completed, the comprehensive evaluation and the individual operation evaluation are displayed." [0065]; here it shows that the display unit 172B operation analysis) of the operation completed.)

Regarding claim 11:
Doishita in view of Adachi teaches all of the limitations of claim 1. 
Adachi teaches:
further comprising: a plurality of sensors configured to detect pressures of hydraulic oil in the respective actuators, (“The controller 2 receives, from a sensor group (described later) through the input/output interface 2a, detected signals of pilot pressures associated with the front, swing and travel; a detected signal of the running time (hereinafter referred to as the "engine running time") of an engine 32 (see FIG. 3); a detected signal of the pump pressure in a hydraulic system; a detected signal of the fluid temperature in the hydraulic system; and a detected signal of the engine revolution speed.” [0064])
wherein the operation history of the respective actuators graphically represents the detected pressures of the respective actuators. (Figure 23 shows graphical representations of the cylinder pressures linked to a movement of a specific attachment and paragraph [0130] shows that figure 23 can be displayed in a report on a user side computer.)
Doishita and Adachi are both analogous art because they are in the same field of art, method/systems involving construction machines. It would have been obvious to one of ordinary skill in the art, at the time of filing, to modify the operation history as taught by Doishita to include displaying an operation history of respective actuators using cylinder 

Regarding claim 12:
Doishita in view of Adachi teaches all of the limitations of claim 1. 
Adachi teaches:
wherein the result of the operation analysis is displayed in a form of a message with respect to the operation history of the respective actuators. (Figure 23 shows an operation history of the cylinder pressure of respective actuators linked to a movement of a specific attachment and paragraph [0130] shows that figure 23 can be sent in a report (displayed in the form of a message) to a user side computer.)
Doishita and Adachi are both analogous art because they are in the same field of art, method/systems involving construction machines. It would have been obvious to one of ordinary skill in the art, at the time of filing, to modify the results of the operation analysis as taught by Doishita to include the ability to display the results in the form of a message as taught by Adachi in order to display the results of the operational analysis in the form of a message. The teaching suggestion/motivation to combine is that by receiving the results in a message the driver being evaluated can have all of the information needed to improve their driving in one message, making it easier and more convenient for the driver to improve his or her skills. 

Regarding claim 13:
Doishita in view of Adachi teaches all of the limitations of claim 1.
Adachi further teaches:
wherein the operation history of the respective actuators is displayed in relation to time. (Figure 13 shows an operation history with respect to operating hours of respective actuators for swing, excavation, etc.)

Claims 4 and 9 is rejected under 35 U.S.C. 103 as being unpatentable over Doishita (JP2009235833) in view of Adachi (U.S. Publication No. 20030093204) in view of Hobenshield (U.S. Publication No. 20110301817).
Regarding claim 4:
Doishita in view of Adachi discloses all of the limitations of claim 1 including displaying the results of an operational analysis shown in paragraph [0041] of Doishita, ("An evaluation result display unit 9 as an "output unit" displays the comprehensive evaluation and / or the individual operation evaluation on a display device or the like. As a result, the operator can objectively recognize his / her skill." here it shows that the evaluation result display unit is configured to display a result of a comprehensive evaluation (operation analysis). Doishita in view of Adachi does not teach displaying an operation history of the shovel using a track of an operating lever for operating the attachment. However, 
Hobenshield teaches:
wherein the operation history of the shovel is displayed using a track of an operating lever for operating the attachment. ("In other words, the operator controller 72 can determine by operating lever) and decides based on this track, which of the first or second computer monitors to  output (display) the control display information (operation history of the shovel) too. Figure 9 goes into further detail explaining that the signals are monitored over time and the whole operation history is accounted for when deciding which monitor to output to.)
Doishita, Adachi, and Hobenshield are analogous art because they are in the same field of art, display devices for excavator shovels. It would have been obvious to one of ordinary skill in the art, at the time of filing, to modify the displaying of the operational analysis results taught by Doishita in view of Adachi with the displaying of an improvement of operational history using a track of an operating lever for operating the attachment taught by Hobenshield in order to display the results of an operational analysis by displaying an improvement of operational history of the shovel using a track of an operating lever for operating the attachment. The teaching suggestion/motivation to combine is that if the operator were aware of the input they were giving to the levers of the excavator, it would help them understand when during operation they gave input that resulted in inefficiency of the operation. 

Regarding claim 9:
Doishita in view of Adachi discloses all of the limitations of claim 1 including displaying the results of an operational analysis as seen in paragraph [0041] of Doishita, ("An evaluation result display unit 9 as an "output unit" displays the comprehensive evaluation and / or the individual operation evaluation on a display device or the like. As a result, the operator can objectively recognize his / her skill." here it shows that the evaluation result display unit is configured to display a result of a comprehensive evaluation (operation analysis). Doishita in view of Adachi does not disclose that the results of the operational analysis and a part that displays an operating condition of the shovel are simultaneously displayed. However, 
Hobenshield teaches:
wherein the result of the operation analysis and a part for displaying settings of the shovel are simultaneously displayed. (Figure 6 displays an indicator display 120 with an alarm section 122, where the result of an operation analysis has been made and improvements are being suggested, and a part for displaying setting icons 123 of the excavator are simultaneously displayed.)
Doishita, Adachi, and Hobenshield are analogous art because they are in the same field of art, display devices for excavator shovels. It would have been obvious to one of ordinary skill in the art, at the time of filing, to modify the displaying of the operational analysis results taught by Doishita in view of Adachi with the simultaneous displaying of the results of an operational analysis and a part for displaying the settings of the shovel taught by Hobenshield in order to display the results of an operational analysis and a part for settings of the shovel at the same time. The teaching suggestion/motivation to combine is that displaying both would allow the . 

Claims 7 and 8 is rejected under 35 U.S.C. 103 as being unpatentable over Doishita (JP2009235833) in view of Adachi (U.S. Publication No. 20030093204) in view of Machida (U.S. Publication No. 20170298595).
Regarding claim 7:
Doishita in view of Adachi teach all of the limitations of claim 1 including displaying the results of an operational analysis as shown in paragraph [0041] of Doishita, ("An evaluation result display unit 9 as an "output unit" displays the comprehensive evaluation and / or the individual operation evaluation on a display device or the like. As a result, the operator can objectively recognize his / her skill." [0041]; here it shows that the evaluation result display unit is configured to display a result of a comprehensive evaluation (operation analysis). Doishita in view of Adachi does not teach displaying an improvement of an operation history of the shovel using a track of an operating lever for operating the attachment. However,
Machida teaches:
wherein an improvement on the operation history of the shovel is displayed using a track of an operating lever for operating the attachment. ("This predetermined distance d1 is a distance in which, when the excavator 1 operates the travel levers 13 and 14 and travels toward the stopped dump truck TR, the excavator 1 can be safely stopped without allowing the dump truck TR to enter the inside of the first distance guide information D11 by discontinuing the operations of the travel levers 13 and 14 after determining that the dump truck TR has )
Doishita, Adachi, and Machida are analogous art because they are in the same field of art, display devices for excavator shovels. It would have been obvious to one of ordinary skill in the art, at the time of filing, to modify the displaying of the operational analysis results taught by Doishita in view of Adachi with the displaying of an improvement of operational history using a track of an operating lever for operating the attachment taught by Machida in order to display the results of an operational analysis by displaying an improvement of operational history of the shovel using a track of an operating lever for operating the attachment. The teaching suggestion/motivation to combine is that providing both the results of the operational analysis and the track of an operating lever, the operator will have more driving information to operate more efficiently. 

Regarding claim 8:
Doishita in view of Adachi teach all of the limitations including displaying the results of an operational analysis as shown in paragraph [0041] of Doishita, ("An evaluation result display operation analysis). Doishita in view of Adachi does not teach displaying a camera image.
However, 
Machida teaches in figure 11 an example of a display device that displays both a camera image 62 and a plurality of other information D used to guide an operator, also taught in paragraph [0065].
Doishita, Adachi, and Machida are analogous art because they are in the same field of art, display devices for excavator shovels. It would have been obvious to one of ordinary skill in the art, at the time of filing, to combine the displaying of the operational analysis results taught by Doishita in view of Adachi with the displaying of a camera image while simultaneously displaying other information taught by Machida in order to achieve “wherein the result of the operation analysis and a camera image are simultaneously displayed.”. The teaching suggestion/motivation to combine is that if both the result of the operation analysis and a camera image are simultaneously displayed to an operator, the operator will have more driving information that will allow them to operate more efficiently. 

Response to Arguments 
	In response to applicant’s argument that Adachi does not teach or suggest “operation history of the respective actuators”, the examiner respectfully disagrees and directs the 
	In response to applicant’s arguments of the 112a rejections regarding claims 5 and 7. The examiner is still unsure, based on the written description how the applicant intends to show an improvement in the operation history of the shovel using a model. Further clarification is required. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMAL A SHAH whose telephone number is (571)272-5782. The examiner can normally be reached M-F 8 am-5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff Burke can be reached on 571-270-3844. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Nicholas Kiswanto/Primary Examiner, Art Unit 3664